Fourth Court of Appeals
                                        San Antonio, Texas
                                                May 13, 2013

                                            No. 04-13-00298-CV

      IN RE ROMA INDEPENDENT SCHOOL DISTRICT, Arturo S. PEREZ, Roque
    ROSALES, Raymond P. MUSSETT, Nicholas GARZA, Jr., and John Clyde GUERRA

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice

        On May 7, 2013, Relators Roma Independent School District, Arturo S. Perez, Roque
Rosales, Raymond P. Mussett, Nicholas Garza, Jr., and John Clyde Guerra filed a petition for
writ of mandamus and a motion for emergency stay. On May 7, 2013, this court requested a
response from respondent and real parties in interest. On May 13, 2013, Real Parties in Interest
Noelia Guillen, Raul Moreno, Dagoberto Salinas, and Tony Saenz filed responses to the motion
for emergency stay and the petition for writ of mandamus. Also, on May 13, 2013, Relators filed
a reply to Real Parties in Interest’s response to the emergency motion to stay. The court has
considered the petition for writ of mandamus, the response, and the reply and is of the opinion
that Relators are not entitled to the relief sought. Accordingly, the petition for writ of mandamus
and the motion for emergency stay are DENIED. See TEX. R. APP. P. 52.8(a). The court’s
opinion will issue at a later date.

           It is so ORDERED on May 13, 2013.

                                                                     _____________________________
                                                                     Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of May, 2013.

                                                                     _____________________________
                                                                     Keith E. Hottle, Clerk



1
 This proceeding arises out of Cause No. DC-13-64, Noelia M. Guillen, et al. v. Roma Independent School District,
pending in the 229th Judicial District Court, Starr County, Texas, the Honorable Ana Lisa Garza presiding.
However, the order complained of was signed by the Honorable David Wellington Chew, visiting judge.